Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/777929 filed on 01/31/2020.  
Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 15 each recites a statutory category (process, machine, manufacture, 2019 PEG Step 1=yes) a method, manufacture, or machine that performs the method of obtaining a list of plurality of queries, each query specifies data and a policy to be implemented on the data. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., Mental process), but for the recitation of generic computer components. That is, other than reciting “computer processor” or “processor”, nothing in any of the claim elements precludes the steps/instructions from practically being performed in the mind. For example, but for the “computer processor” or “processor”, the “obtaining” step in the context of each of these 2019 PEG Step 2A, Prong 1: Abstract Idea Grouping” Yes, Mental Process). Accordingly, the independent claims recite an abstract idea.
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong 2: Additional elements that integrate the Judicial exception/ Abstract idea into a practical application? = No). In particular, the claims each only recites one additional element – using a processor to perform the obtaining step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, each of the claims is still directed to an abstract idea.
Each of the claims do not recite any other additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of “processing” (2019 PEG Step 2B: Does the claim recite additional elements that amount to significantly more? Is additional element(s) well-understood, routine, and conventional in the field?) is evaluated to see if it individually or collectively with 
Dependent claims 2, 4, 7, 9, 11, 14, 16, 18, and 20 do not include elements that amount to significantly more than the abstract idea because of the elements in those claims merely add extra-solution activity to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesala et al. (U.S. PGPUB No. 2016/0246841 A1, hereinafter “Pesala”) in view of SHULMAN et al. (U.S. PGPUB No. 2008/0065640 A1, hereinafter “SHULMAN”).

Regarding claim 1, Pesala teaches a method for managing data, the method comprising: 
obtaining, by a database proxy server, a document manifest, wherein the document manifest specifies a plurality of queries (Pesala ¶0012, i.e., query grouping list); and 
processing the plurality of queries (Pesala ¶0013).
Pesala fails to explicitly teach wherein each of the plurality of queries specifies data and a policy to be implemented on the data, wherein the data is stored in a central database. However, in the same field of endeavor, SHULMAN teaches each of the plurality of queries specifies data and a policy to be implemented on the data (SHULMAN ¶0012, i.e., access control policy), and the data is stored in a central database (SHULMAN FIG. 1, i.e., Database 150).


As to claim 2, Pesala as modified by SHULMAN also teaches the method of claim 1, wherein processing the plurality of queries comprises: 
selecting a query of the plurality of queries (Pesala ¶0046); and 
based on the query specifying a read policy, initiating a transfer of a copy of the data from the central database to a local database (Pesala ¶0047, i.e., each of the query in the query grouping list is executed and data retrieved based on the grouping policy as taught by SHULMAN).

Claim 8 recites the limitations substantially similar to those of claim 1 and is similarly rejected. 

Claim 9 recites the limitations substantially similar to those of claim 2 and is similarly rejected. 

Claim 15 recites the limitations substantially similar to those of claim 1 and is similarly rejected. 

. 

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesala in view of SHULMAN, and further in view of Namjoshi et al. (U.S. Patent No. 10,963,587 B1, hereinafter “Namjoshi”).

As to claim 4, Pesala as modified by SHULMAN also teaches the method of claim 1, wherein processing the plurality of queries comprises: 
selecting a query of the plurality of queries (Pesala Fig. 9, step 906); 
Pesala as modified by SHULMAN fails to explicitly teach based on the query specifying a write policy, performing a locking mechanism to the data in the central database; and 
after the locking, initiating a transfer of a copy of the data from the central database to a local database.
However, in the same field of endeavor, Namjoshi teaches based on the query specifying a write policy, performing a locking mechanism to the data in the central database (Namjoshi Col 5 Ln 59-61); and 
after the locking, initiating a transfer of a copy of the data from the central database to a local database (Namjoshi Col 6 Ln 28-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesala and SHULMAN by incorporating the teachings of Namjoshi. The motivation would be to providing an interface for reading 

Claim 11 recites the limitations substantially similar to those of claim 4 and is similarly rejected. 

Claim 18 recites the limitations substantially similar to those of claim 4 and is similarly rejected. 

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesala in view of SHULMAN, and further in view of Makkar et al. (U.S. Patent No. 8,484,259 B1, hereinafter “Makkar”).

As to claim 7, Pesala as modified by SHULMAN also teaches the method of claim 1, wherein processing the plurality of queries comprises:
selecting a query of the plurality of queries (Pesala Fig. 9, step 906); 
Pesala as modified by SHULMAN fails to explicitly teach and based on the query specifying a lazy policy, initiating a transfer of metadata of the data from the central database to a local database.
However, Makkar teaches based on the query specifying a lazy policy, initiating a transfer of metadata of the data from the central database to a local database (Makkar Col 11 Ln 3-11, i.e., system-generated stored object metadata via metadata queries, the Examiner interprets the utilizing of the search and retrieval subsystem for stored objects 

Claim 14 recites the limitations substantially similar to those of claim 7 and is similarly rejected. 

Claim 20 recites the limitations substantially similar to those of claim 7 and is similarly rejected. 

Allowable Subject Matter
Claims 3, 5-6, 10, 12-13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also with the Applicant’s amending to overcome the 35 USC § 101 claim rejections.
The features of the claim limitations recited in claims 3, 5-6, 10, 12-13, 17, and 19 in combination with the other limitations recited in the context of their respective base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157